Willard, A. J.
I concur in the judgment just pronounced by the Chief Justice, but upon the ground alone that the action of the State Canvassers was unauthorized for want of precedent action on the part of the County Canvassers. I do not think that we can with propriety examine the question as to what evidence of the results of the election is competent to control the action of the County Board. Had they met and acted in form, but neglected some substantial duty imposed upon them in virtue of their office, a case would have been presented calling upon this Court for its judgment. But they wholly failed to exercise their legal functions in the case under consideration. The question before us does not directly involve the legality of their action but that of the State Canvassers, who assumed to disregard the want of action on the part of the local Board and to make an independent declaration of the results of the election. We are all agreed that this cannot be done consistently with the laws fixing the duties of the State Canvassers.